   4:21-cr-03086-JMG-CRZ Doc # 25 Filed: 09/03/21 Page 1 of 2 - Page ID # 57




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                             4:21CR3086

      vs.
                                                               ORDER
STACY LYNN DELAMOTTE,

                     Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
24), because Defendant and defense counsel need additional time to fully review
the discovery and consider options for case resolution before deciding if pretrial
motions should be filed. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:


      1)       Defendant’s motion to continue, (Filing No. 24), is granted.

      2)       Pretrial motions shall be filed on or before December 3, 2021

      3)       The trial of this case is set to commence before the Honorable John
               M. Gerrard, United States District Judge, in Courtroom 1, United
               States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on January 3,
               2022, or as soon thereafter as the case may be called, for a duration
               of three (3) trial days. Jury selection will be held at commencement
               of trial.

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of the granting of the
               motion, the time between today’s date and December 3, 2021 shall
               be deemed excludable time in any computation of time under the
4:21-cr-03086-JMG-CRZ Doc # 25 Filed: 09/03/21 Page 2 of 2 - Page ID # 58




         requirements of the Speedy Trial Act, because although counsel
         have been duly diligent, additional time is needed to adequately
         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 3rd day of September, 2021.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
